DETAILED ACTION

Introduction
1.         This office action is in response to Applicant’s RCE submission filed on 08/26/2021.   Claims 1, 3-5, 7-11, 13-17 are pending in the application and have been examined. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
3.         The response filed 08/26/2021 has been correspondingly accepted and considered in this Office Action.  Claims 1, 3-5, 7-11, 13-17 have been examined.  

Response to Arguments 
4.         In response to Applicant’s filed RCE together with Remarks on 08/26/2021, the previous rejections of claims 1, 3-11, and 13-15 under 35 U.S.C. §102(a)(1) as being anticipated by Louboutin et al., (U.S. Patent Application Publication: 2013/0303192), are respectfully reconsidered, and hereinafter addressed as follows. Applicant’s Remarks pp. 8-12 filed 08/26/2021 have been carefully considered, but are found moot in view of new ground(s) of rejection of claims 1, 3-5, 7-11, 13-17 under 35 U.S.C. §103 further in view of Vibbert et al., (U.S. Patent Application Publication: 2016/0042735). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 16-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 16, 17 recite(s) inter alia “…obtaining a destination provided in the voice input of the user; determining an intention of the user, by analyzing the received voice input; in response to obtaining the destination, obtaining association information related to the destination; generating the response message that recommends a substitute destination related to the intention of the user, based on the obtained association information; and displaying the generated response message,” and “…association information comprises information about at least one of business hours of the destination, a parking situation of the destination, and traffic conditions to the destination.” The limitations of obtaining a destination provided in a voice input of a user, further determining an intention of the user in the received voice input and then obtaining association information related to the destination to generate recommendations substitute destinations based on the intention and obtained association information, and furthermore display a generated response, and further offering associated information such business hours, parking availability and/or traffic conditions as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (See e.g., obtaining…displaying). That is, other than reciting “a memory,” “a microphone”, and “a processor,” nothing else in the supra described limitations in claims 16 and 17 precludes the step from practically being performed in the mind. For example, in a verbal supra discussed with respect to integration of the abstract idea into a practical application, even the additional element of using a processor to perform execution of at least one program appears to offer no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. For at least the aforementioned presented reasons, claims 16 and 17 are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


7.	Claims 1, 3-4, 7-11, 13-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Louboutin et al., (U.S. Patent Application Publication: 2013/0303192) in view of Vibbert et al., (U.S. Patent Application Publication: 2016/0042735), hereinafter referred to as LOUBOUTIN and VIBBERT.
	With respect to Claim 1, LOUBOUTIN discloses:
1. (Currently Amended): A device comprising:
a memory  storing at least one program (See e.g., storage subsystem 110 can store one or more software programs to be executed by processing unit 105, such as an intelligent assistant 145, See e.g.,  LOUBOUTIN paras. 20-24, Fig. 1) ;
a microphone configured to receive a voice input of a user (See e.g., user input devices 120 include a microphone, where intelligent assistant 145 is a software based process that can process digital audio using voice recognition, where a user of a mobile device issues vocal commands to a software-based intelligent assistant executing on that mobile device, See e.g.,  LOUBOUTIN paras. 18, 20-25, 33,  Fig. 1); and 
at least one processor  (See e.g., processing unit(s) 105 can include a single processor, or multiple processors, See e.g.,  LOUBOUTIN paras. 20-21, Fig. 1) configured to provide a response message to the voice input of the user by executing the at least one program, wherein the at least one program (See e.g., where intelligent assistant 145 can transform the digital audio into a query, and depending on the content and context of the query, intelligent assistant 145 can select an action to be performed from a set of possible actions, and after selecting the action to be performed, intelligent assistant 145 can perform that action, See e.g.,  LOUBOUTIN paras. 24-47, Fig. 1) comprises instructions for: 
obtaining a destination provided in the voice input of the user (See e.g., how the mobile device can receive a command that indicates the user's intent in block 402, and the mobile device can determine a set of points of interest that are relevant to the user's intent in block 404, See e.g., LOUBOUTIN paras. 41-47, Figs. 3, 4); 
determining an intention of the user, by analyzing the received voice input (See e.g., how the mobile device can receive a command that indicates the user's intent in block 402, and the mobile device can determine a set of points of interest that are relevant to the user's intent in block 404, See e.g., LOUBOUTIN paras. 41-47, Figs. 3, 4); 
[obtaining association information] related to the destination (See e.g., the mobile device can send to a specialized service both (a) the set of points of interest and (b) information indicating the user's intent in block 406, and the specialized service can return the enhanced set of points of interest to the mobile device in block 412, and where the mobile device can receive, from the user, a selection of a particular point of interest from the list of points of interest in block 418, and determine a route from the user's current location to the particular point of interest in block 420, See e.g., LOUBOUTIN paras. 36-50, Figs. 3, 4);
generating the response message that recommends a substitute destination related to the intention of the user, based on [the obtained association information] (See e.g., where in block 408, for each of one or more of the points of interest in the set of points of interest, the specialized service can select from a corpus of promotional materials a promotional item that is (a) relevant to the user's intent and (b) associated with that point of interest, and in block 414, the mobile device can sort the enhanced set of points of interest based at least in part on the distances of those points of interest from the user's current location, and where the mobile device can determine a route from the user's current location to the particular point of interest in block 420, See e.g., LOUBOUTIN paras. 42-50, Figs. 3, 4); and 
displaying the generated response message (See e.g., where in block 416, the mobile device can display at least a portion of the enhanced list to the user, and the mobile device can display a specified quantity of list entries that are ranked the highest among entries in the list, and list entries that are enhanced with promotional material can display, along with information identifying that entry's point of interest, information relating to the promotional material mapped to that point of interest, and where the mobile device can display, to the user, a map that shows at least the user's current location and the route from the user's current location to the selected particular point of interest in block 422, See e.g., LOUBOUTIN paras. 43-51, Figs. 3, 4)  wherein the generating of the response message that recommends the substitute destination further comprises:
determining feasibility of the determined intention (See e.g., where the mobile device can sort the enhanced set of points of interest based at least in part on the distances of those points of interest from the user's current location in block 414, and where where the mobile device can select a set of additional points of interest that are both (a) within a specified distance of the route and (b) mapped to promotional or informative materials, where the mobile device filters the selected points of interest to exclude points of interest that are mapped to promotional or informative materials that are not relevant to the user's intent, where the mobile device can determine whether the user has come within a specified distance of any of the additional points of interest, and where the mobile device can determine whether the user has arrived at the destination at the end of the route, See e.g., LOUBOUTIN paras. 42-54, Figs. 3, 4) based on the obtained association information (See e.g., where the mobile device determines a set of points of interest that are relevant to the user's intent, where the mobile device can select from a set of known coffee shops a set of coffee shops that are within a specified distance of the user's current location, where for each of one or more of the points of interest in the set of points of interest, the specialized service can select from a corpus of promotional materials a promotional item that is (a) relevant to the user's intent and (b) associated with that point of interest, and where the specialized service can return the enhanced set of points of interest to the mobile device, See e.g., LOUBOUTIN paras. 42-54, Figs. 3, 4); and 
determining whether to recommend the substitute destination, based on the feasibility (See e.g., where the mobile device can sort the enhanced set of points of interest based at least in part on the distances of those points of interest from the user's current location, where the mobile device can display at least a portion of the enhanced list to the user, and where the mobile device can display a specified quantity of list entries that are ranked the highest among entries in the list; and where  the mobile device filters the selected points of interest to exclude points of interest that are mapped to promotional or informative materials that are not relevant to the user's intent, where the mobile device can determine whether the user has come within a specified distance of any of the additional points of interest, and where the mobile device can determine whether the user has arrived at the destination at the end of the route, See e.g., LOUBOUTIN paras. 42-54, Figs. 3, 4), and wherein [the association information comprises information about at least one of business hours of the destination, a parking situation of the destination, and traffic conditions to the destination].

    PNG
    media_image1.png
    517
    670
    media_image1.png
    Greyscale
	LOUBOUTIN does not explicitly, but VIBBERT discloses [obtaining association information], [the obtained association information], and [the association information comprises information about at least one of business hours of the destination, a parking situation of the destination, and traffic conditions to the destination] (See e.g., how association information can also be observed in how “…dialog engine 550 may analyze user input 580 for focus shifts in the dialog between the system and the user…” with “shifting focus” features in agreement with 

    PNG
    media_image2.png
    849
    635
    media_image2.png
    Greyscale
“dialog context protocol…BELIEF…INTENTION…FOCUS…EXPECTATION=…while FOCUS is START TIME, EXPECTATION may contain DURATION, END TIME, PARTICIPANTS, LOCATION,…” See e.g., VIBBERT paras. 41-63, 91, Figs. 3, 8A-B).
 LOUBOUTIN and VIBBERT can be considered analogous art because they are from a similar field of endeavor in natural language processing techniques and applications.  Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the teachings of LOUBOUTIN with VIBBERT’s see e.g., capabilities  for “shifting focus” features in order to advantageously improve “…focus of the conversation to (See e.g., VIBBERT paras. 41-63, 91, Figs. 3, 8A-B).

With respect to Claim 3, LOUBOUTIN in view of VIBBERT discloses:
3. (Previously Presented): The device of claim 1, wherein the determining of the intention of the user further comprises: determining a category of the intention of the user (See e.g., “…user intent is determined based on a user-specified category to which the point of interest belongs…user intent might be determined to be the category…” See e.g., LOUBOUTIN paras. 19, 35, 40, 52-54); and determining a task type of the determined category (See e.g., “…Each task in the reminder list is also an indication of user intent. The mobile device can select promotional materials that are mapped to the intents reflected by the tasks in the reminder list, and then display those promotional materials to the user…” “…select additional proximate points of interest, based on the category… points of interest that are mapped to the category, and with which promotional materials are associated, can be selected for display on the map. List entries that specify points of interest that are mapped to the category can be decorated with promotional materials…” See e.g., LOUBOUTIN paras. 19, 35, 40, 52-54).
Also, VIBBERT discloses, see e.g., how association information can also be observed in how “…dialog engine 550 may analyze user input 580 for focus shifts in the dialog between the system and the user…” with “shifting focus” features in agreement with 


With respect to Claim 4, LOUBOUTIN in view of VIBBERT discloses:
4. (Original): The device of claim 3, wherein the generating of the response message that recommends the substitute destination comprises generating the response message that recommends the substitute destination related to the intention of the user, based on the determined feasibility, the determined category, and the determined task type (See e.g., where in block 408, for each of one or more of the points of interest in the set of points of interest, the specialized service can select from a corpus of promotional materials a promotional item that is (a) relevant to the user's intent and (b) associated with that point of interest, and in block 414, the mobile device can sort the enhanced set of points of interest based at least in part on the distances of those points of interest from the user's current location, and where the mobile device can determine a route from the user's current location to the particular point of interest in block 420, See e.g., LOUBOUTIN paras. 42-50, Figs. 3, 4).
Also, VIBBERT discloses, see e.g., how association information can also be observed in how “…dialog engine 550 may analyze user input 580 for focus shifts in the dialog between the system and the user…” with “shifting focus” features in agreement with 
“dialog context protocol…BELIEF…INTENTION…FOCUS…EXPECTATION=…while FOCUS is START TIME, EXPECTATION may contain DURATION, END TIME, PARTICIPANTS, LOCATION,…” (See e.g., VIBBERT paras. 41-63, 91, Figs. 3, 8A-B).

Claim 7, LOUBOUTIN in view of VIBBERT discloses:
7. (Original): The device of claim 1, wherein the determining of the intention of the user comprises determining the intention of the user, based on the analyzed voice input (See e.g., how the mobile device can receive a command that indicates the user's intent in block 402, and the mobile device can determine a set of points of interest that are relevant to the user's intent in block 404, See e.g., LOUBOUTIN paras. 41-47, Figs. 3, 4) and schedule information of the user (See e.g., how association information can also be observed in how “…dialog engine 550 may analyze user input 580 for focus shifts in the dialog between the system and the user…” with “shifting focus” features in agreement with 
“dialog context protocol…BELIEF…INTENTION…FOCUS…EXPECTATION=…while FOCUS is START TIME, EXPECTATION may contain DURATION, END TIME, PARTICIPANTS, LOCATION,…” See e.g., VIBBERT paras. 41-63, 91, Figs. 3, 8A-B).

With respect to Claim 8, LOUBOUTIN in view of VIBBERT discloses:
8. (Original): The device of claim 3, wherein the at least one program further comprises instructions for: obtaining additional information related to the intention of the user, based on the determined category and the determined task type (See e.g., “…Each task in the reminder list is also an indication of user intent. The mobile device can select promotional materials that are mapped to the intents reflected by the tasks in the reminder list, and then display those promotional materials to the user…” “…select additional proximate points of interest, based on the category… points of interest that are mapped to the category, and with which promotional materials are associated, can be selected for display on the map. List entries that specify points of interest that are mapped to the category can be decorated with promotional materials…” See e.g., LOUBOUTIN paras. 19, 35, 40, 52-54); and providing the additional information along with the response message (See e.g., where the mobile device determines a set of points of interest that are relevant to the user's intent, where the mobile device can select from a set of known coffee shops a set of coffee shops that are within a specified distance of the user's current location, where for each of one or more of the points of interest in the set of points of interest, the specialized service can select from a corpus of promotional materials a promotional item that is (a) relevant to the user's intent and (b) associated with that point of interest, and where the specialized service can return the enhanced set of points of interest to the mobile device, See e.g., LOUBOUTIN paras. 42-54, Figs. 3, 4).
Also, VIBBERT discloses, see e.g., how association information can also be observed in how “…dialog engine 550 may analyze user input 580 for focus shifts in the dialog between the system and the user…” with “shifting focus” features in agreement with 
“dialog context protocol…BELIEF…INTENTION…FOCUS…EXPECTATION=…while FOCUS is START TIME, EXPECTATION may contain DURATION, END TIME, PARTICIPANTS, LOCATION,…” (See e.g., VIBBERT paras. 41-63, 91, Figs. 3, 8A-B).

With respect to Claim 9, LOUBOUTIN in view of VIBBERT discloses:
9. (Original): The device of claim 1, wherein the at least one program further comprises instructions for executing a preset application for performing an operation included in the response message, based on a user input with respect to the response message (See e.g., “…response to such a command, the mobile device can automatically determine a shortest or best route to the particular point of interest…” and how in block 416, the mobile device can display at least a portion of the enhanced list to the user, and the mobile device can display a specified quantity of list entries that are ranked the highest among entries in the list, and list entries that are enhanced with promotional material can display, along with information identifying that entry's point of interest, information relating to the promotional material mapped to that point of interest, and where the mobile device can display, to the user, a map that shows at least the user's current location and the route from the user's current location to the selected particular point of interest in block 422, See e.g., LOUBOUTIN paras. 18, 19, 43-54, Figs. 2-4).
Also, VIBBERT discloses, see e.g., how association information can also be observed in how “…dialog engine 550 may analyze user input 580 for focus shifts in the dialog between the system and the user…” with “shifting focus” features in agreement with 
“dialog context protocol…BELIEF…INTENTION…FOCUS…EXPECTATION=…while FOCUS is START TIME, EXPECTATION may contain DURATION, END TIME, PARTICIPANTS, LOCATION,…” (See e.g., VIBBERT paras. 41-63, 91, Figs. 3, 8A-B).

With respect to Claim 10, LOUBOUTIN in view of VIBBERT discloses:
10. (Original): The device of claim 9, wherein the at least one program further comprises instructions for inputting a preset input value to the executed application, based on the intention of the user and the response message (See e.g., “…a command from the user instructing the mobile device to determine a route from the user's current location to a selected particular point of interest from the list. In response to such a command, the mobile device can automatically determine a shortest or best route to the particular point of interest. The mobile device can also determine a set of other points of interest that are both (a) within a specified distance of the route to the particular point of interest and (b) mapped to promotional material…” See e.g., LOUBOUTIN paras. 18, 19, 43-54, Figs. 2-4).
Also, VIBBERT discloses, see e.g., how association information can also be observed in how “…dialog engine 550 may analyze user input 580 for focus shifts in the dialog between the system and the user…” with “shifting focus” features in agreement with 
“dialog context protocol…BELIEF…INTENTION…FOCUS…EXPECTATION=…while FOCUS is START TIME, EXPECTATION may contain DURATION, END TIME, PARTICIPANTS, LOCATION,…” (See e.g., VIBBERT paras. 41-63, 91, Figs. 3, 8A-B).

With respect to Claim 11, LOUBOUTIN discloses:
11. (Currently Amended): A method, performed by a device, of providing a response message to a voice input of a user, the method comprising: 
receiving the voice input of the user (See e.g., user input devices 120 include a microphone, where intelligent assistant 145 is a software based process that can process digital audio using voice recognition,  where a user of a mobile device issues vocal commands to a software-based intelligent assistant executing on that mobile device, See e.g.,  LOUBOUTIN paras. 18, 20-25, 33,  Fig. 1);
obtaining a destination provided in the voice input of the user (See e.g., how the mobile device can receive a command that indicates the user's intent in block 402, and the mobile device can determine a set of points of interest that are relevant to the user's intent in block 404, See e.g., LOUBOUTIN paras. 41-47, Figs. 3, 4) ;
determining an intention of the user, by analyzing the received voice input (See e.g., how the mobile device can receive a command that indicates the user's intent in block 402, and the mobile device can determine a set of points of interest that are relevant to the user's intent in block 404, See e.g., LOUBOUTIN paras. 41-47, Figs. 3, 4);
[obtaining association information] related to the destination (See e.g., the mobile device can send to a specialized service both (a) the set of points of interest and (b) information indicating the user's intent in block 406, and the specialized service can return the enhanced set of points of interest to the mobile device in block 412, and where the mobile device can receive, from the user, a selection of a particular point of interest from the list of points of interest in block 418, and determine a route from the user's current location to the particular point of interest in block 420, See e.g., LOUBOUTIN paras. 36-50, Figs. 3, 4);
generating the response message that recommends a substitute destination related to the intention of the user, based on [the obtained association information] (See e.g., where in block 408, for each of one or more of the points of interest in the set of points of interest, the specialized service can select from a corpus of promotional materials a promotional item that is (a) relevant to the user's intent and (b) associated with that point of interest, and in block 414, the mobile device can sort the enhanced set of points of interest based at least in part on the distances of those points of interest from the user's current location, and where the mobile device can determine a route from the user's current location to the particular point of interest in block 420, See e.g., LOUBOUTIN paras. 42-50, Figs. 3, 4); and
displaying the generated response message (See e.g., where in block 416, the mobile device can display at least a portion of the enhanced list to the user, and the mobile device can display a specified quantity of list entries that are ranked the highest among entries in the list, and list entries that are enhanced with promotional material can display, along with information identifying that entry's point of interest, information relating to the promotional material mapped to that point of interest, and where the mobile device can display, to the user, a map that shows at least the user's current location and the route from the user's current location to the selected particular point of interest in block 422, See e.g., LOUBOUTIN paras. 43-51, Figs. 3, 4), wherein the generating of the response message that recommends the substitute destination further comprises:
determining feasibility of the determined intention (See e.g., where the mobile device can sort the enhanced set of points of interest based at least in part on the distances of those points of interest from the user's current location in block 414, and where where the mobile device can select a set of additional points of interest that are both (a) within a specified distance of the route and (b) mapped to promotional or informative materials, where the mobile device filters the selected points of interest to exclude points of interest that are mapped to promotional or informative materials that are not relevant to the user's intent, where the mobile device can determine whether the user has come within a specified distance of any of the additional points of interest, and where the mobile device can determine whether the user has arrived at the destination at the end of the route, See e.g., LOUBOUTIN paras. 42-54, Figs. 3, 4), based on [the obtained association information] (See e.g., where the mobile device determines a set of points of interest that are relevant to the user's intent, where the mobile device can select from a set of known coffee shops a set of coffee shops that are within a specified distance of the user's current location, where for each of one or more of the points of interest in the set of points of interest, the specialized service can select from a corpus of promotional materials a promotional item that is (a) relevant to the user's intent and (b) associated with that point of interest, and where the specialized service can return the enhanced set of points of interest to the mobile device, See e.g., LOUBOUTIN paras. 42-54, Figs. 3, 4); and
determining whether to recommend the substitute destination, based on the feasibility (See e.g., where the mobile device can sort the enhanced set of points of interest based at least in part on the distances of those points of interest from the user's current location, where the mobile device can display at least a portion of the enhanced list to the user, and where the mobile device can display a specified quantity of list entries that are ranked the highest among entries in the list; and where  the mobile device filters the selected points of interest to exclude points of interest that are mapped to promotional or informative materials that are not relevant to the user's intent, where the mobile device can determine whether the user has come within a specified distance of any of the additional points of interest, and where the mobile device can determine whether the user has arrived at the destination at the end of the route, See e.g., LOUBOUTIN paras. 42-54, Figs. 3, 4), and
wherein [the association information comprises information about at least one of business hours of the destination, a parking situation of the destination, and traffic conditions to the destination].
LOUBOUTIN does not explicitly, but VIBBERT discloses [obtaining association information], [the obtained association information], and and [the association information comprises information about at least one of business hours of the destination, a parking situation of the destination, and traffic conditions to the destination] (See e.g., how association information can also be observed in how “…dialog engine 550 may analyze user input 580 for focus shifts in the dialog between the system and the user…” with “shifting focus” features in agreement with 
“dialog context protocol…BELIEF…INTENTION…FOCUS…EXPECTATION=…while FOCUS is START TIME, EXPECTATION may contain DURATION, END TIME, PARTICIPANTS, LOCATION,…” See e.g., VIBBERT paras. 41-63, 91, Figs. 3, 8A-B).
 LOUBOUTIN and VIBBERT can be considered analogous art because they are from a similar field of endeavor in natural language processing techniques and applications.  Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the teachings of LOUBOUTIN with VIBBERT’s see e.g., capabilities for “shifting focus” features in order to advantageously improve “…focus of the conversation to perform a task subroutine (e.g., dialog agent and/or dialog agency) not immediately scheduled for execution following the task subroutine currently being executed…” (See e.g., VIBBERT paras. 41-63, 91, Figs. 3, 8A-B).

With respect to Claim 13, LOUBOUTIN in view of VIBBERT discloses:
13. (Previously Presented): The method of claim 11, wherein the determining of the intention of the user further comprises: determining a category of the intention of the user (See e.g., “…user intent is determined based on a user-specified category to which the point of interest belongs…user intent might be determined to be the category…” See e.g., LOUBOUTIN paras. 19, 35, 40, 52-54); and determining a task type of the determined category (See e.g., “…Each task in the reminder list is also an indication of user intent. The mobile device can select promotional materials that are mapped to the intents reflected by the tasks in the reminder list, and then display those promotional materials to the user…” “…select additional proximate points of interest, based on the category… points of interest that are mapped to the category, and with which promotional materials are associated, can be selected for display on the map. List entries that specify points of interest that are mapped to the category can be decorated with promotional materials…” See e.g., LOUBOUTIN paras. 19, 35, 40, 52-54).
Also, VIBBERT discloses, see e.g., how association information can also be observed in how “…dialog engine 550 may analyze user input 580 for focus shifts in the dialog between the system and the user…” with “shifting focus” features in agreement with 
“dialog context protocol…BELIEF…INTENTION…FOCUS…EXPECTATION=…while FOCUS is START TIME, EXPECTATION may contain DURATION, END TIME, PARTICIPANTS, LOCATION,…” (See e.g., VIBBERT paras. 41-63, 91, Figs. 3, 8A-B).

With respect to Claim 14, LOUBOUTIN in view of VIBBERT discloses:
14. (Original): The method of claim 13, wherein the generating of the response message that recommends the substitute destination comprises generating the response message that recommends the substitute destination related to the intention of the user, based on the determined feasibility, the determined category, and the determined task type (See e.g., where in block 408, for each of one or more of the points of interest in the set of points of interest, the specialized service can select from a corpus of promotional materials a promotional item that is (a) relevant to the user's intent and (b) associated with that point of interest, and in block 414, the mobile device can sort the enhanced set of points of interest based at least in part on the distances of those points of interest from the user's current location, and where the mobile device can determine a route from the user's current location to the particular point of interest in block 420, See e.g., LOUBOUTIN paras. 42-50, Figs. 3, 4).

“dialog context protocol…BELIEF…INTENTION…FOCUS…EXPECTATION=…while FOCUS is START TIME, EXPECTATION may contain DURATION, END TIME, PARTICIPANTS, LOCATION,…” (See e.g., VIBBERT paras. 41-63, 91, Figs. 3, 8A-B).

With respect to Claim 15, LOUBOUTIN in view of VIBBERT discloses:
15. (Previously Presented): A non-transitory computer-readable recording medium having embodied thereon a program for executing the method of claim 11 in a computer (See e.g., processing unit(s) 105 can include a single processor, or multiple processors, and storage subsystem 110 can store one or more software programs to be executed by processing unit 105, such as an intelligent assistant 145, See e.g., LOUBOUTIN paras. 20-24, Fig. 1) .

With respect to Claim 16, LOUBOUTIN discloses:
16. (New): A device comprising:
a memory storing at least one program (See e.g., storage subsystem 110 can store one or more software programs to be executed by processing unit 105, such as an intelligent assistant 145, See e.g.,  LOUBOUTIN paras. 20-24, Fig. 1);
a microphone configured to receive a voice input of a user (See e.g., user input devices 120 include a microphone, where intelligent assistant 145 is a software based process that can process digital audio using voice recognition, where a user of a mobile device issues vocal commands to a software-based intelligent assistant executing on that mobile device, See e.g.,  LOUBOUTIN paras. 18, 20-25, 33,  Fig. 1); and
at least one processor (See e.g., processing unit(s) 105 can include a single processor, or multiple processors, See e.g.,  LOUBOUTIN paras. 20-21, Fig. 1) configured to provide a response message to the voice input of the user by executing the at least one program, wherein the at least one program (See e.g., where intelligent assistant 145 can transform the digital audio into a query, and depending on the content and context of the query, intelligent assistant 145 can select an action to be performed from a set of possible actions, and after selecting the action to be performed, intelligent assistant 145 can perform that action, See e.g.,  LOUBOUTIN paras. 24-47, Fig. 1) comprises instructions for:
obtaining a destination provided in the voice input of the user (See e.g., how the mobile device can receive a command that indicates the user's intent in block 402, and the mobile device can determine a set of points of interest that are relevant to the user's intent in block 404, See e.g., LOUBOUTIN paras. 41-47, Figs. 3, 4);
determining an intention of the user, by analyzing the received voice input (See e.g., how the mobile device can receive a command that indicates the user's intent in block 402, and the mobile device can determine a set of points of interest that are relevant to the user's intent in block 404, See e.g., LOUBOUTIN paras. 41-47, Figs. 3, 4);
in response to obtaining the destination, [obtaining association information] related to the destination (See e.g., the mobile device can send to a specialized service both (a) the set of points of interest and (b) information indicating the user's intent in block 406, and the specialized service can return the enhanced set of points of interest to the mobile device in block 412, and where the mobile device can receive, from the user, a selection of a particular point of interest from the list of points of interest in block 418, and determine a route from the user's current location to the particular point of interest in block 420, and further where the mobile device can augment at least one of the points of interest with additional information determined based on a location and the user intent, See e.g., LOUBOUTIN paras. 36-50, Figs. 3, 4);
generating the response message that recommends a substitute destination related to the intention of the user, based on [the obtained association information] (See e.g., where in block 408, for each of one or more of the points of interest in the set of points of interest, the specialized service can select from a corpus of promotional materials a promotional item that is (a) relevant to the user's intent and (b) associated with that point of interest, and in block 414, the mobile device can sort the enhanced set of points of interest based at least in part on the distances of those points of interest from the user's current location, and where the mobile device can determine a route from the user's current location to the particular point of interest in block 420, See e.g., LOUBOUTIN paras. 42-50, Figs. 3, 4); and displaying the generated response message (See e.g., where in block 416, the mobile device can display at least a portion of the enhanced list to the user, and the mobile device can display a specified quantity of list entries that are ranked the highest among entries in the list, and list entries that are enhanced with promotional material can display, along with information identifying that entry's point of interest, information relating to the promotional material mapped to that point of interest, and where the mobile device can display, to the user, a map that shows at least the user's current location and the route from the user's current location to the selected particular point of interest in block 422, See e.g., LOUBOUTIN paras. 43-51, Figs. 3, 4).
[obtaining association information] and [the obtained association information] (See e.g., how association information related to destination can also be observed in how “…dialog engine 550 may analyze user input 580 for focus shifts in the dialog between the system and the user…” with “shifting focus” features in agreement with 
“dialog context protocol…BELIEF…INTENTION…FOCUS…EXPECTATION=…while FOCUS is START TIME, EXPECTATION may contain DURATION, END TIME, PARTICIPANTS, LOCATION,…” See e.g., VIBBERT paras. 41-63, 91, Figs. 3, 8A-B).
 LOUBOUTIN and VIBBERT can be considered analogous art because they are from a similar field of endeavor in natural language processing techniques and applications.  Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the teachings of LOUBOUTIN with VIBBERT’s see e.g., capabilities for “shifting focus” features in order to advantageously improve “…focus of the conversation to perform a task subroutine (e.g., dialog agent and/or dialog agency) not immediately scheduled for execution following the task subroutine currently being executed…” (See e.g., VIBBERT paras. 41-63, 91, Figs. 3, 8A-B).

With respect to Claim 17, LOUBOUTIN in view of VIBBERT discloses:
17. (New): The device of claim 16, wherein the association information comprises information about at least one of business hours of the destination, a parking situation of the destination, and traffic conditions to the destination (See e.g., how association information can also be observed in how “…dialog engine 550 may analyze user input 580 for focus shifts in the dialog between the system and the user…” with “shifting focus” features in agreement with 
“dialog context protocol…BELIEF…INTENTION…FOCUS…EXPECTATION=…while FOCUS is START TIME, EXPECTATION may contain DURATION, END TIME, PARTICIPANTS, LOCATION,…” See e.g., VIBBERT paras. 41-63, 91, Figs. 3, 8A-B).

Allowable Subject Matter
8.	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

9.       The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Stoll et al., (U.S. Patent Application Publication: 2015/0278916) discloses, see e.g., “…systems and methods for recommendation scraping include a method comprising receiving a content feed, wherein the content feed is associated with a holder and identifying at least one post within the content feed comprising a mention of a respective item…generating an item recommendation corresponding to the respective item, associating the item recommendation with a profile associated with the holder, and sending instructions to present the item recommendation (See e.g., Stoll et al., Abstract). 
Please, see additional references in form PTO-892 for more details.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edgar Guerra-Erazo whose telephone number is (571) 270-3708.  The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EDGAR X GUERRA-ERAZO/            Primary Examiner, Art Unit 2656